Citation Nr: 1538642	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-03 372	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for a left eye disability.  

(The issue of entitlement to a clothing allowance will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to March 1974 and from July 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for PTSD and granted service connection and assigned a 0 percent rating for a left eye disability, effective May 12, 2008.  

The Board notes that in her February 2011 VA Form 9, the Veteran indicated that she only wished to perfect an appeal on the issue of entitlement to service connection for PTSD.  However, her representative subsequently also included the issue of entitlement to an initial compensable rating for a left eye disability in the February 2011 VA Form 646, Statement of Accredited Representative in Appealed Case.  Moreover, VA undertook action that would indicate that the Veteran's increased rating claim remained on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Specifically, the RO issued a July 2011 Supplemental Statement of the Case.  Given the RO's action and the Veteran's clear intent to, rather than withdraw her claim, continue to prosecute the claim for entitlement to an initial compensable rating for a left eye disability, as evidenced by the February 2011 VA Form 646, the claim for entitlement to an initial compensable rating for a left eye disability will not be considered to have been withdrawn.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  






FINDING OF FACT

On August 28, 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in St. Petersburg, Florida, that the appellant died in April 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


